                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                Bankruptcy Case
                                                                                19−10926−tmd
                                                                           No.:
                                                                   Chapter No.: 7
                                                                         Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)




                                        NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   Austin Courtroom 1, Homer Thornberry Judicial Bldg., 903 San Jacinto, Austin, TX 78701

     on   10/21/19 at 10:30 AM

     Hearing to Consider and Act Upon the Following: (Related Document(s): 31 Motion for an Order, Pursuant to
     Bankruptcy Rule 9018 and Section 107(b) of the Bankruptcy Code, Authorizing Sagi Genger to File Under
     Seal Certain of the Exhibits and Portions of the Motion to Dismiss Bankruptcy Case or, Alternatively, to
     Transfer Venue, and Memorandum of Law in Support filed by Sabrina L. Streusand for Creditor Sagi Genger
     ) Hearing Scheduled For 10/21/2019 at 10:30 AM at Austin Courtroom 1 .....IF TIME ESTIMATE FOR
     BOTH SIDES EXCEEDS 30 MINUTES, PLEASE E−MAIL THE COURTROOM DEPUTY AT
     JENNIFER_LOPEZ@TXWB.USCOURTS.GOV AND ALL AFFECTED PARTIES FOR A SPECIAL
     SETTING. (Lopez, Jennifer)


Dated: 9/18/19
                                                          Yvette M. Taylor
                                                          Clerk, U. S. Bankruptcy Court




                                                                                          [Hearing Notice (BK)] [NtchrgBKap]
